

Exhibit 10.23
WARRIOR MET COAL, INC.
2017 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), made as of Apri1
19, 2017 (the "Date of Grant"), is by and between Warrior Met Coal, Inc. (the
"Company") and Stephen D. Williams (the "Participant").


WI TN E S S E T H:


WHEREAS, the Company has established the Warrior Met Coal, Inc. 2017 Equity
Incentive Plan (the "Plan"); and


WHEREAS, the Company desires to provide the Participant with an opportunity to
share in the long-term growth and value creation of the Company by granting to
the Participant an award pursuant to Section 9 of the Plan and subject to the
terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:


1.Grant of Restricted Stock Units.


(a)    Subject to the terms, conditions and restrictions set forth herein, the
Company hereby grants to the Participant 13,157 restricted stock units ("RSUs")
as of the Date of Grant. The RSUs are granted pursuant to the Plan and will be
subject to the terms of the Plan and this Agreement. Capitalized terms used but
not otherwise defined in this Agreement shall have the meanings ascribed to such
terms in the Plan.


(b)    Subject to the terms of the Plan, including, without limitation, Section
12 of the Plan, each RSU constitutes the right of the Participant to receive one
share of Common Stock on the Settlement Date, subject to the settlement and
other terms and conditions set forth in this Agreement. The Participant
acknowledges that the RSUs constitute nonqualified deferred compensation within
the meaning of Section 409A of the Code and that the Participant should consult
a tax adviser with respect to this Award.


(c)    The Company shall establish and maintain an RSU bookkeeping account for
the Participant (the "Account"), and such account shall be credited with the
number of RSUs granted to the Participant.


2.Restrictions. Except as provided in the Plan or this Agreement, the
restrictions on the RSUs are that they will be forfeited by the Participant and
all of the Participant's rights to such RSUs shall immediately terminate without
any payment or consideration by the Company, in the event of any sale,
assignment, transfer, hypothecation, pledge or other alienation of such RSUs
made or attempted, whether voluntary or involuntary, and if involuntary whether
by process of law in any civil or criminal suit, action or proceeding, whether
in the nature of an insolvency or bankruptcy proceeding or otherwise, by the
Participant without the written consent of the Committee.


1






--------------------------------------------------------------------------------










3.
Vesting; Settlement.



(a)    The RSUs shall be fully vested on the Date of Grant.


(b)    The RSUs shall be settled on the earlier of (i) a Change in Control or
(ii) the fifth (5th anniversary of the Date of Grant (such date, the "Settlement
Date"). On the Settlement Date, the RSUs shall cease to be credited to the
Account and the Company shall issue to the Participant one share of Common Stock
for each RSU under this Award.




4.
Rights as a Shareholder; Dividend Equivalents.



(a)    Unless and until the RSUs become settled in shares of Common Stock in
accordance with Section 3 above, the Participant shall have no rights as a
shareholder relating thereto. On the Settlement Date, the Participant shall
become the record owner of the shares of Common Stock underlying the Award, and
as record owner shall be entitled to all rights of a shareholder of the Company.


(b)    If the Company pays a cash dividend on its shares of Common Stock for
which the record date (for purposes of this Agreement, the "record date" is the
date on which holders of record are determined for purposes of paying the cash
dividend on shares of Common Stock) occurs after the Date of Grant but prior to
the Settlement Date, the Participant shall receive a lump sum cash payment on
the Settlement Date equal to the aggregate amount of the cash dividend made by
the Company on a single share of Common Stock multiplied by the number of RSUs
awarded under this Agreement that were held by the Participant as of each
applicable record date.


5.
Taxes.



(a)    The Participant acknowledges his status as an independent contractor of
the Company and agrees to bear sole responsibility for payment of any and all
federal, state and local income, employment, social security, workers'
compensation insurance, unemployment insurance and any other taxes relating in
any way to the award of RSUs or the settlement thereof hereunder.


(b)    The Participant acknowledges and agrees that none of the Board, the
Committee, the Company or any of its Affiliates have made any representation or
warranty as to the tax consequences to the Participant as a result of the
receipt of the RSUs. The Participant represents that he is in no manner relying
on the Board, the Committee, the Company or any of its Affiliates or any of
their respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences. The
Participant represents that he has consulted with any tax consultants that the
Participant deems advisable in connection with the issuance of the RSUs.


6.Compliance with Law. Notwithstanding any of the provisions hereof, the
Participant hereby agrees that the Company will not be obligated to issue or
transfer any Units to the Participant hereunder, if the issuance or transfer of
such Units shall constitute a violation by the Participant or the Company of any
provisions of any law or regulation of any governmental authority. Any
determination in this connection by the Committee shall be final, binding and
conclusive.


7.Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Participant may be given to the Participant personally or
may be mailed to him or her at his or her address as recorded in the records of
the Company.







--------------------------------------------------------------------------------








8.Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.


9.Governing Law. This Agreement shall be construed and interpreted in accordance
with the laws of the State of Delaware without regard to its conflict of law
principles.


10.Plan. The terms and provisions of the Plan are incorporated herein by
reference, and the Participant hereby acknowledges receiving a copy of the Plan.
In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, this Agreement shall govern and
control.


11.Section 409A. Notwithstanding any other provision of this Agreement to the
contrary, this Agreement and the payment(s) hereunder are intended to comply
with or be exempt from Section 409A of the Code and the regulations and other
guidance published thereunder (collectively, "Section 409A"), and shall at all
times be interpreted in accordance with such intent. In no event will the
Company or its Affiliates or any of their respective employees, directors,
officers, agents, representatives, attorneys, equity holders, principals,
partners, members, managers or affiliates have any liability for any failure of
this Agreement to satisfy the requirements of, or be exempt from, Section 409A,
and such parties do not guarantee that this Agreement complies with, or is
exempt from, Section 409A. The Participant acknowledges and agrees that the
Participant shall not have any right to designate, directly or indirectly, the
time of payment of any amount payable hereunder.


12.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant.


13.Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to such subject matter and supersedes all prior written or
oral agreements or understandings, including, without limitation, any term
sheets, between the parties with respect to the subject matter hereof,
including, without limitation, that certain Phantom Unit Award Agreement by and
between Warrior Met Coal, LLC, the predecessor of the Company, and the
Participant, dated as of February 24, 2017 (the "Prior Agreement"). Without
limiting the foregoing, the Participant agrees and acknowledges that the award
previously granted to the Participant pursuant to the Prior Agreement has been
cancelled in full and the Participant shall have no rights in respect of such
award.




14.No Right to Continued Service. Nothing in this Agreement shall be deemed by
implication or otherwise to impose any limitation on any right of the Company to
terminate the Participant's service at any time and for any reason or no reason.


15.Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.







--------------------------------------------------------------------------------










16.Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.


17.Signature in Counterparts. This Agreement may be signed in counterparts, each
of which shall be deemed an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. Facsimile, PDF and other
electronic copies of the parties' signatures shall have the same force and
effect as original signatures.








[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.




Warrior Met Coal, Inc.
By:     /s/ Walter J. Scheller, III            






PARTICIPANT




By:     /s/ Stephen D. Williams            
Name:     Stephen D. Williams






[Signature Page to Williams RSU Award Agreement]

















